COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00472-CV


Carina Ribeiro Zappavigna                 §   From the 360th District Court

                                          §   of Tarrant County (360-473706-10)
v.
                                          §   March 28, 2013

Joseph Zappavigna                         §   Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Bob McCoy